


Exhibit 10.16
 
Summary of Unwritten Compensation Arrangements
Applicable to Non-Employee Directors of Overstock.com, Inc.




During 2015 the Company paid its non-employee directors $60,000. During 2016 the
Company intends to continue to pay its non-employee directors $60,000 annually,
at the rate of $15,000 per quarter. The Company also grants restricted stock
units to directors, generally at the first Board meeting after a director first
joins the Board, and periodically thereafter. In 2015, the Company granted
restricted stock units to non-employee directors as follows:
Name (1)
Grant Date
 
Number of Restricted Stock Units Granted (1)
Allison H. Abraham
April 7, 2015
 
3,500


Barclay F. Corbus
April 7, 2015
 
3,500


Joseph J. Tabacco, Jr.
April 7, 2015
 
3,500


Samuel A. Mitchell
April 7, 2015
 
3,500


Kirthi Kalyanam (2)
April 7, 2015
 
3,500



(1) Each restricted stock unit represents a contingent right to receive one
share of Overstock.com, Inc. common stock. The restricted stock units vest in
three equal installments at the close of business on April 7, 2016, April 7,
2017, and April 7, 2018.
(2) Dr. Kalyanam also performs consulting services for the Company, for which he
is paid separately.


The Company also reimburses directors for out-of-pocket expenses incurred in
connection with attending Board and committee meetings. Haverford Valley, L.C.,
an affiliate of the Company, and certain affiliated entities which make travel
arrangements for the Company's executives, also occasionally make travel
arrangements for directors to attend Board meetings.






